** AD VALOREM TAXATION — BUILDINGS — FREE FAIR BOARD ** REGARDING THE EXPENDITURE OF MONEY RAISED BY THE 5 MILL LEVY AD VALOREM TAXES AFTER FAVORABLE VOTE OF THE CITIZENS OF STEPHENS COUNTY, FOR THE PURPOSE OF ERECTION OF PERMANENT BUILDINGS UPON A PERMANENT SITE FOR THE COUNTY FREE FAIR AS AUTHORIZED BY ARTICLE X, SECTION 10 OKLAHOMA CONSTITUTION, THE QUESTION WHICH I WOULD LIKE AN OPINION FROM YOUR OFFICE (THE A.G.), WHETHER OR NOT SUCH FUNDS MAY BE USED FOR THE PURPOSE OF ENLARGEMENT OF CERTAIN PRESENT BUILDING AND THE SUBSTANTIAL DISMANTLING OF OTHER EXISTING BUILDINGS ? — SEE OPINION (BUILDINGS, CONSTRUCTION, DISMANTLING PROCESS, REPAIR, PUBLIC BUILDINGS, ERECTING) CITE: OPINION NO. OCTOBER 31, 1938 — WYATT, OPINION NO. JUNE 11, 1938 — CROW, OPINION NO. APRIL 21, 1943 — JENNER 2 O.S. 104 [2-104](H), ARTICLE X, SECTION 10 (MAINARD KENNERLY)